Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 1 of 27 Page ID #:55



    1   CAROL A. SOBEL SBN 84483
        MONIQUE A. ALARCON SBN 311650
    2   WESTON ROWLAND SBN 327599
        LAW OFFICE OF CAROL A. SOBEL
    3   725 Arizona Avenue, Suite 300
        Santa Monica, CA 90401
    4   t. (310) 393-3055
        e. carolsobellaw@gmail.com
    5   e. monique.alarcon8@gmail.com
        e. rowland.weston@gmail.com
    6
      PAUL COOK SBN 290583
    7 13148 Parkwood Place
      Baldwin Park, CA 91706
    8 E. cookp2012@lawnet.ucla.edu
    9   Attorneys for Plaintiffs
   10
                             UNITED STATES DISTRICT COURT
   11               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
   12
   13   BALDWIN PARK FREE                Case No.: 2: 19-cv-09864 CAS - E
        SPEECH COALITION, et al.,
   14                                   MEMORANDUM IN SUPPORT OF
   15                Plaintiffs,        MOTION FOR A PRELIMINARY
              vs.                       INJUNCTION
   16
   17   City of Baldwin Park,           Date: February 3, 2020
   18
                                        Time: 10:00 a.m.
                     Defendant.         Ctrm: 8D (First Street Courthouse)
   19
   20
   21
   22
   23
   24
   25 This motion is made in compliance with the pre-meeting requirements of Local
   26 Rule 7.3. The parties met telephonically on December 11, 2019. At Defendant’s
      request, Plaintiffs provided a letter from counsel on December 12, 2019 with
   27
      additional arguments and supplemental authorities for the motion.
   28
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 2 of 27 Page ID #:56



    1                              TABLE OF CONTENTS
    2
        TABLE OF AUTHORITIES                                                           iii
    3
        I.     INTRODUCTION                                                             1
    4
        II.    STATEMENT OF FACTS                                                       2
    5
    6
               A.   Baldwin Park Municipal Code                                         2

    7               1.    BPMC §153.170 general provisions                              2

    8               2.    BPMC §153.170.040 “Exempt Signs”                              3

    9          B.   The Citations Issued and Communications with the City               5
   10   III.   BPMC §153.170.040 VIOLATES THE FIRST AMENDMENT                           5
   11          A.   Plaintiffs’ Signs are Protected Speech Under the First Amendment    5
   12          B.   The Baldwin Park Ordinance is an Unlawful Prior Restraint           6
   13          C.   BPMC §153.170.040 is an Impermissible Restraint on Core Speech 7
   14               1.    The BPMC is content based and subject to strict scrutiny      8
   15               2.    The Baldwin Park sign ordinance fails strict scrutiny        10
   16               3.    The BMPC Furthers No Compelling Interest                     11
   17               4.    The ordinance is not narrowly tailored                       13
   18                     a.    The exemptions underscore the lack of narrow           13
                                tailoring
   19
                          b.    The absence of standards and guidelines means the      14
   20
                                Code is not narrowly tailored
   21               5.    The permit requirement impermissibly restricts               15
   22                     “Spontaneous Speech” on matters of public concern
   23               6.    There are no ample alternatives for communication            16

   24
               D.  The Permit Fee is an Unlawful “Tax” in Violation of the             16
   25              First Amendment
   26   IV.    PLAINTIFFS WILL SUFFER IRREPARABLE INJURY ABSENT A                      17
               PRELIMINARY INJUNCTION AND THE BALANCE OF
   27          HARDSHIPS TIPS SHARPLY IN THEIR FAVOR
   28

                                                i
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 3 of 27 Page ID #:57



    1        A.   The Standard for Issuing a Preliminary Injunction                   17
    2        B.   Plaintiffs Meet All Four Elements for Preliminary Relief            18
    3
                  1.    Plaintiffs have shown a likelihood of success on the merits   18
    4
                  2.    Plaintiffs will suffer irreparable injury absent an injunction 18
    5
                  3.    The balance of hardships tips sharply in Plaintiffs’ favor    19
    6
                  4.    The public interest weighs in favor of an injunction          19
    7
             C.   Plaintiffs Should be Excused from the Requirement to Post Bond      19
    8
        V.   CONCLUSION                                                               20
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              ii
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 4 of 27 Page ID #:58



    1                              TABLE OF AUTHORITIES
    2
        FEDERAL CASES:
    3
    4   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011)        18
    5 American-Arab Anti-Discrimination League v. Reno,                                 18
    6
      70 F.3d 1045 (9th Cir. 1995)

    7   Arizona Free Enterprise Club’s Freedom Club PAC v. Bennett,                     11
        564 U.S. 721 (2011)
    8
    9   Arizona Right to Life Political Action Comm. v. Bayless,                        16
        320 F.3d 1002 (9th Cir. 2003)
   10
        Arlington County Republican Committee v. Arlington County, Virginia,            16
   11
        983 F.2d 587 (4th Cir. 1993)
   12
        Ass’n of Gen. Contractors v. City and County of San Francisco,                  19
   13   748 F.Supp. 1443 (N.D. Cal. 1990); aff’d, 950 F.2d 1401 (9th Cir. 1991)
   14
        Barahona-Gomez v. Reno, 167 F.3d 1228 (9th Cir. 1999)                           20
   15
        Baldwin v. Redwood City, 540 F.2d 1360 (9th Cir. 1976)                      6,10,17
   16
   17   Berger v. City of Seattle, 569 F.3d 1029 (9th Cir. 2009)                        15
   18   Carey v. Brown, 447 U.S. 455 (1980)                                              8
   19
        City of Cincinnati v. Discovery Network, 507 U.S. 410 (1993)               10,11,12
   20
        City of Ladue v. Gilleo, 512 U.S. 43 (1994)                                 passim
   21
   22   Curry v. Prince George’s County, 33 F.Supp.2d 447 (D.Md. 1999)                  13
   23 Desert Outdoor Advert., Inc. v. City of Moreno Valley,                            14
   24 103 F.3d 814 (9th Cir. 1996).
   25   Dimas v. City of Warren, 939 F.Supp. 554 (E.D. MI 1996)                         13
   26
        Doe v. Harris, 772 F.3d 563 (9th Cir. 2014)                                     19
   27
        Edwards v. City of Coeur D’Alene, 262 F.3d 856 (9th Cir. 2001)                  16
   28

                                                 iii
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 5 of 27 Page ID #:59



    1   Elrod v. Burns, 427 U.S. 347 (1976)                                             18
    2
      Epona, Ltd. Liab. Co. v. Cty. of Ventura,                                         14
    3 876 F.3d 1214 (9th Cir. 2017)
    4
        Forsyth County v. Nationalist Movement, 505 U.S. 123 (1992)                      6
    5
        Frisby v. Schultz, 487 U.S. 474 (1988)                                          13
    6
    7   FW/PBS, Inc. v. City of Dallas, 493 U.S. 215 (1990)                              6

    8   G.K. Ltd. Travel v. City of Lake Oswego,                                        14
        436 F.3d 1064 (9th Cir. 2006)
    9
   10   Grossman v. City of Portland, 33 F.3d 1200 (9th Cir. 1995)                    7,15
   11 Int’l Soc’y for Krishna Consciousness v. Kearnes,                                 19
   12 454 F.Supp. 116 (E.D. Cal. 1978)
   13   Long Beach Area Peace Network v. City of Long Beach,                     6,13,15,16
        574 F.3d 1011 (9th Cir. 2009)
   14
   15   Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 531 (1981)               2,13
   16   Mills v. Alabama, 384 U.S. 214 (1966)                                            6
   17
      Minneapolis Star & Tribune Co. v. Minnesota Commissioner of Revenue,              17
   18 460 U.S. 575 (1983)
   19   Mitchell v. Cuomo, 748 F.2d 804 (2d Cir. 1984)                                  18
   20
        Murdock v. Pennsylvania, 319 U.S. 105 (1943)                                    17
   21
        Police Dep’t of Chicago v. Mosley, 408 U.S. 92 (1972)                            7
   22
   23   Reed v. Town of Gilbert,135 S.Ct. 2218 (2015)                               passim
   24 Santa Monica Food Not Bombs v. City of Santa Monica,                        12,15,16
   25 450 F.3d 1022 (2006)
   26   Sammartano v. First Judicial Dist. Court, 303 F.3d 959 (9th Cir. 2002)          19
   27
      Seattle Affiliate of Oct. 22nd Coal. To Stop Police Brutality v. Seattle          15
   28 550 F.3d 788 (9th Cir. 2008)

                                                  iv
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 6 of 27 Page ID #:60



    1   Shuttlesworth v. City of Birmingham, 394 U.S. 147 (1969)                  16
    2
        Sorrell v. IMS Health, Inc., 564 U.S. 552 (2011)                           8
    3
        Talley v. California, 362 U.S. 60 (1960)                                  11
    4
    5   U.S. v. Playboy Entmt. Group, Inc. 529 U.S. 803 (2000)                    11
    6   Verrilli v. Concord, 548 F.2d 262 (9th Cir. 1977)                         13
    7
        Ward v. Rock Against Racism, 491 U.S. 781 (1989)                        12,13
    8
        Warsoldier v. Woodford, 418 F.3d 989 (9th Cir. 2005)                      19
    9
   10   Watchtower Bible Tract Society of NY v. Village of Stratton            6,7,15
        536 U.S. 150 (2002)
   11
   12   Whitton v. City of Gladstone, 54 F.3d 1400 (8th Cir. 1995)                12

   13   Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7 (2008)    16,17
   14
        STATE CASES:
   15
        Gonzales v. Super. Ct., 180 Cal. App. 3d 1116 (1986)                       5
   16
        City of Indio v. Arroyo, 143 Cal. App. 3d 151 (1983)                       5
   17
   18   FEDERAL CONSTITUTIONAL PROVISIONS AND STATUTES:
   19   First Amendment                                                        passim
   20   FRCivP 65                                                                 20
   21
        STATE CONSTITUTIONAL PROVISIONS:
   22
        Article I, sec. 2                                                          5
   23
   24   Article I, sec. 3                                                          5

   25   ORDINANCES:
   26
      BPMC §10.99                                                                  5
   27 BPMC §153.170                                                                2
      BPMC §153.170.010(G)                                                         3
   28

                                                   v
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 7 of 27 Page ID #:61



    1   BPMC §153.170.010(A)-(K)                                                         3
    2   BPMC §153.170.030                                                                6
        BPMC §153.170.040                                                           3,6,11
    3   BPMC §153.170.040(C)(1)(a)                                                       3
        BPMC §153.170.040(C)(1)(b)                                                       3
    4
        BPMC §153.170.050(G)                                                             4
    5   BPMC §153.170.050(C),(J),(P)                                                    10
        BPMC §153.170.070                                                               10
    6   BPMC §153.170.160                                                                3
    7   BPMC §153.170.160(A)(1)                                                          3
        BPMC §153.170.160(B)(1)                                                          3
    8   BPMC §153.170.160(B)(2)                                                          3
    9
   10   TREATISES:
   11
        11 Wright & Miller, Federal Practice and Procedure, § 2948, at 440 (1973)     19
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               vi
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 8 of 27 Page ID #:62



    1   I.    INTRODUCTION
    2         On July 10, 2017, in www.RicardoPacheco.com et al v. Baldwin Park City,
    3   case number 2:16cv-09167 (C.D. CA), the Court issued a preliminary injunction,
    4   finding that the prior version of the Baldwin Park Municipal Code regulating the
    5   display of signs in the City violated the First Amendment. The City subsequently
    6   amended the ordinance, resulting in provisions that are, again, unconstitutional.
    7
              Plaintiff Baldwin Park Free Speech Coalition (“BPFSC”) is an unincorporated
    8
        association that maintains a website on which it posts documents and factual
    9
        information regarding issues of concern to the community in Defendant CITY OF
   10
        BALDWIN PARK (“CITY”). These include allegations of corruption by local
   11
        officials, in general, and Councilman Ricardo Pacheco, in particular. Plaintiff Robert
   12
        Ehlers (“EHLERS”) is a participant in the BPFSC. His family owns commercial
   13
        property in the CITY. (Declaration of Ehlers ¶2.)
   14
              In mid-March, 2019, several stories in the local press detailed alleged
   15
        misconduct by CITY officials, including Pacheco. One involved a $7 million jury
   16
        verdict for discrimination by Pacheco against a former police chief.1 One reported
   17
        his use of a government credit card for personal expenses at a strip club.2 A third
   18
   19
        involved corruption by Pacheco and others at the regional water district board.3

   20         In response to these stories, EHLERS hung two identical banners on his

   21   commercial property to communicate his political views on Councilmember Pacheco.

   22   A true and correct copy of the sign displayed by Plaintiff Ehlers is attached at Exhibit
   23
              1
                                                       ;                                       ;
   24   www.sgvtribune.com/2019/03/26/former-baldwin-park-police-chief-awarded-7-million-in
   25   -discrimination-lawsuit

   26         2
                 http://www.latimes.com/local/lanow/la-me-ln-baldwin-park-ethics-allegations-
        20140703-story.html
   27
              3
   28                http://www/sbsun.com/2019/11/08/baldwin-park-councilman-pushed-out-of-
        embattled-rialto-water-district-after-6-month-paid-leave

                                                   1
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 9 of 27 Page ID #:63



    1   1 to the Ehlers declaration, concurrently filed with this motion.
    2         Plaintiff EHLERS’ signs are core political expression on private property. The
    3   right to communicate to the broader community on issues of public concern through
    4   signs is fundamental. Any law restricting this means of expression cannot survive
    5   constitutional scrutiny. See City of Ladue v. Gilleo, 512 U.S. 43 (1994) and Reed v.
    6   Town of Gilbert,135 S.Ct. 2218, 2226 (2015). BPMC fails constitutional scrutiny:
    7         •      it is a prior restraint on expression;
    8
              •      it requires payment of a fee - an unlawful “tax” - to apply for a permit;
    9
              •      the temporary sign permit application requires stating the sign content;
   10
              •      no standards or guidelines limit unbridled discretion by the City;
   11
              •.     no compelling government interest supports these restrictions.
   12
        In short, the sign ordinance suffers from all of the hallmarks of an unconstitutional
   13
        law that impermissibly restricts First Amendment rights.
   14
              The temporal limits in the Baldwin Park ordinance are also fatal. A permit
   15
        must be submitted for a temporary sign on commercial property. The BPMC makes
   16
        no allowance for spontaneous speech in reaction to current events. The period for
   17
        approval of a “temporary” sign is a minimum of 30 days and a maximum of 45,
   18
   19
        making it impossible to respond to developing events in a timely manner. Finally, the

   20   BPMC restricts temporary signs to only four times a year and no more than 30

   21   consecutive days. This, too, is unconstitutional.

   22         Plaintiffs show a strong likelihood of success on the merits and an immediate
   23   threat to their First Amendment rights, supporting injunctive relief.
   24   II.   STATEMENT OF FACTS
   25         A.     Baldwin Park Municipal Code
   26                1.    BPMC §153.170
   27         Baldwin Park Municipal Code (“BPMC”) §153.170 sets out an expansive
   28


                                                   2
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 10 of 27 Page ID #:64



    1   permit scheme regulating sign displays as part of the City’s zoning ordinance.4
    2   BPMC §153.170.060 on “Temporary Signs” allows, “upon application for and
    3   approval of a permit ... [a] banner not exceeding 35 square feet.”               BPMC
    4   §153.170.160 (A)(1). Only one banner is permitted at a time. BPMC §153.170.060
    5   (B)(1). It also limits “Maximum duration. Each temporary sign may be displayed for
    6   a maximum of 30 consecutive days. Temporary signs may be displayed up to four
    7   nonconsecutive months within a 12-month period.” BPMC §153.170.060 (B)(2).
    8
              The Code has a broad range of “exempted” sign categories on commercial
    9
        property. BPMC §153.170.030 (C). The BPMC sets out 11 government interests for
   10
        the law. BPMC §§153.170.010 (A)-(K). The “Intent and Purpose” is summed up in
   11
        BPMC §153.170.010(G): to “[r]espect and protect the right of free speech by sign
   12
        display, while reasonably regulating the structure, location and non-communicative
   13
        aspects of signs, generally for the public health, safety, welfare and specifically to
   14
        serve the public interests in traffic and pedestrian safety and community aesthetics.”
   15
                     2.     BPMC §153.170.040 “Exempt Signs”
   16
              The ordinance is a hodgepodge of contradictory provisions. A permit is
   17
        required for any temporary signs on commercial property except for those “otherwise
   18
   19
        exempted by §153.170.040[.]” “Exempt signs” include up to 20 flags or pennants on

   20   non-resident property. The total pennants may have a combined area of 80 square

   21   feet, although no individual banner may be more than 15 square feet.

   22   §153.170.040(C)(1)(a). The ordinance also contains an express exemption for up to
   23   “15 permanent signs with a combined area of no more than 45 square feet and a
   24   height of no more than eight feet; however, no individual sign may exceed 15 square
   25   feet in area[.]” Id., (C)(1)(b). There is no time limit on the display of “exempt” signs.
   26
   27
              4
               A true and correct copy of the BPMC §153.170 is attached to the Declaration
   28
        of Carol Sobel at Exhibit 19.
                                                   3
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 11 of 27 Page ID #:65



    1         The Code also includes a categorical ban on some types signs. Ex. 19, BPMC
    2   §153.170.050 (“PROHIBITED SIGNS”), including all billboards. §153.170.050(G).
    3         As the Declaration of Robert Ehlers evinces, violations of the Code are
    4   rampant, including near Ehlers’ property with the Pacheco signs. Throughout the
    5   CITY, signs exceed the number and size of both exempt and non-exempt limits in the
    6   ordinance, as well as the time restrictions on “temporary” signs. Ehlers Dec. ¶ 25 and
    7   Ex. 5 (FIOS banner); ¶ 26 and Ex. 6 (“FREE CRAFT EVENT”0; ¶ 27 and Ex. 7
    8
        (Frank’s Market: “WE CASH ALL TYPES OF COMMERCIAL CHECKS”); ¶ 28
    9
        and Ex. 8 (“JP Automotive”); ¶ 29 and Ex. 9 (“NICHOLS LUMBER”); ¶ 30 and Ex.
   10
        10; ¶ Despite a express categorical ban, there are numerous, large off-site billboards.
   11
        Ehlers Dec. ¶ 24 and Ex. 3 and 4 (Modelo beer and accident lawyer billboards); ¶¶
   12
        30-31 and Exhibit 10 (Morongo Casino and Fantasy Spring Casino).
   13
        Many“temporary” signs have been displayed continuously for more than 30
   14
        consecutive days and four months in a 12-month period. See e.g., Ehlers Dec ¶ 32
   15
        and Ex. 11 (“FOR LEASE & SALE CBRE”); ¶ 33 and Ex. 12 (“grand opening” sign);
   16
        ¶ 34 and Ex. 13 (“WE’RE MOVING”); ¶ 35 AND Ex. 14 (“Bingo”). Many properties
   17
        have more than one banner displayed. Ehlers Dec. ¶36 and Ex. 15 & 16 (“Rockstar
   18
   19
        energy drinks, Gatorade, Pepsi, California Lottery”); ¶37 and Ex. 17 (“BUDWEISER

   20   OR BUD LIGHT CHEAPEST PRICE IN TOWN!” AND “Teca-Lite is $12.99 for 18-

   21   pack can”); ¶ 38 and Ex. 18 a-b (“12-pack can $8.99" and “WE ACCEPT EBT”).

   22         Not only do these signs and billboards violate temporal limits and categorical
   23   bans in the Code, most are also vastly larger than the allowed size of an individual
   24   sign and far larger than Ehlers’ banners. For example, the billboards depicted in
   25   Exhibits 3 and 4 are approximately 200 square feet. Declaration of Paul Cook at ¶
   26   1. The FIOS banner depicted in Exhibit 5 is approximately 400-square feet. Cook
   27   Decl. ¶2. The “FREE CRAFT EVENT” temporary banner depicted in Exhibit 6 is 21
   28   feet by 4.5 feet, for a total of 94.5-square feet. Cook Decl. ¶3. The check-cashing

                                                  4
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 12 of 27 Page ID #:66



    1   banner at Frank’s Market depicted in Exhibit 7 is 72-square feet. Cook Decl. ¶4. The
    2   “JP Automotive” depicted in Exhibit 8 is approximately 48-square feet. Cook Decl.
    3   ¶5.    The “NICHOLS LUMBER” temporary banner depicted in Exhibit 9 is
    4   approximately 185-square feet. Cook Decl. ¶6. In short, the City’s enforcement of
    5   this ordinance up to the time this lawsuit was filed is lax, if not largely non-existent.
    6          B.    The Citations Issued and Communications With the City
    7
               On or about April 17, 2019, the CITY issued a notice to EHLERS’ father that
    8
        the banners on the family’s commercial property violated the CITY’s sign ordinance.
    9
        Subsequently, the CITY issued more citations, notices of tax liens, and sent one fine
   10
        to collections. Dec. of Ehlers, ¶¶ 8-22. Through his counsel, EHLERS requested an
   11
        administrative hearing but was required to first pay $1,000. Dec. of Cook, ¶¶ 8-9.
   12
               On or about September 3, 2019, Plaintiffs filed a government claim for
   13
        damages, which was denied by operation of law on November 1, 2019. On November
   14
        15, 2019, attorney Johnny Griggs at Albright, Yee & Schmitt sent a letter to
   15
        Plaintiffs’ counsel, addressing the claim. The letter disputed Plaintiffs’ legal analysis
   16
        and ended by threatening sanctions if Plaintiffs filed suit. A true and correct copy of
   17
        the letter is attached to the Declaration of Carol A. Sobel at Exhibit 20.
   18
   19   III.   BPMC §153.170.040 VIOLATES THE FIRST AMENDMENT

   20          A.    Plaintiffs’ Signs Are Protected Speech Under the First Amendment5

   21          “Whatever differences may exist about the interpretations of the First
   22
   23
               5
                 Plaintiffs assert that the BPMC ordinance at issue violates Art. I, Sec. 2 and
        3 of the California Constitution, as well. California’s Constitution imposes more
   24   stringent standards on regulations of speech, including noncommercial expression on
   25   private property. “These provisions of the California Constitution are construed as
        more protective, definitive and inclusive of rights to expression of speech than their
   26   federal counterparts.” Gonzales v. Super. Ct., 180 Cal. App. 3d 1116, 1123 (1986)
   27   (citations omitted); see also City of Indio v. Arroyo, 143 Cal. App. 3d 151, 158 (1983)
        (“California law is more solicitous of the right to express oneself, particularly where
   28
        private property interests ... are involved.”).
                                                   5
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 13 of 27 Page ID #:67



    1   Amendment, there is practically universal agreement that a major purpose of that
    2   Amendment was to protect the free discussion of governmental affairs.” Mills v.
    3
        Alabama, 384 U.S. 214, 218-19 (1966). “Communication by signs and posters is
    4
        virtually pure speech.” Baldwin v. Redwood City, 540 F.2d 1360, 1366 (9th Cir.
    5
        1976). Indeed, signs are “a venerable means of communication that is both unique
    6
        and important.” City of Ladue, 512 U.S. at 54.
    7
              They “are an unusually cheap and convenient form of communications.
    8         Especially for persons of modest means or limited mobility, a yard or
    9         window sign may have no practical alternative. Even for the affluent,
              the added costs in money or time of taking out a newspaper
   10         advertisement, handing out leaflets on the street, or standing in front of
   11         one’s house with a handheld sign may make the difference between
              participating or not participating in some public debate.”
   12
   13   Id. at 57 (emphasis added). “Signs that react to a local happening or express a view
   14   on a controversial issue both reflect and animate change in the life of the
   15   community.” Id. at 54.
   16         B.     The Baldwin Park Ordinance is an Unlawful Prior Restraint
   17         BPMC §153.170.030 requires anyone who wants to communicate with the
   18   public by means of a sign to first obtain a permit from the government unless the sign
   19
        falls into a category of “Exempt Signs” codified in §153.170.040. A permitting
   20
        requirement is a prior restraint on speech and therefore bears a “‘heavy presumption’”
   21
        against its constitutionality. See Forsyth County v. Nationalist Movement, 505 U.S.
   22
        123, 130 (1992) (internal citation omitted). As explained in Watchtower Bible &
   23
        Tract Society of New York, Inc. v. Village of Stratton, 536 U.S. 150 (2002), “[i]t is
   24
        offensive -- not only to the values protected by the First Amendment, but to the very
   25
        notion of a free society -- that in the context of everyday public discourse a citizen
   26
        must first inform the government of [the] desire to speak to [their] neighbors and then
   27
        obtain a permit to do so.” Id. at 165-66. “Even if the issuance of permits by the
   28

                                                   6
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 14 of 27 Page ID #:68



    1   [City’s] office is a ministerial task that is performed promptly and at no cost to the
    2   applicant, a law requiring a permit to engage in such speech constitutes a dramatic
    3   departure from our national heritage and constitutional tradition.” Id. at 166.
    4         “Prior restraints on speech are disfavored and carry a ‘heavy presumption’ of
    5   invalidity.” Long Beach Area Peace Network v. City of Long Beach, 574 F.3d 1011,
    6   1023 (9th Cir. 2009) (internal citation omitted). “‘This heavy presumption is justified
    7   by the fact that 'prior restraints on speech ... are the most serious and the least
    8
        tolerable infringement on First Amendment rights.’” Id., quoting Grossman v. City
    9
        of Portland, 33 F.3d 1200, 1204 (9th Cir. 1995) (edit in Grossman).
   10
              All prior restraints impermissibly vest public officials with the power to deny
   11
        access to a public or private forum before speech occurs. See FW/PBS, Inc. v. City
   12
        of Dallas, 493 U.S. 215, 225-30 (1990) (invalidating a licensing ordinance applicable
   13
        to the use of private property as an impermissible prior restraint). To be sure, “a prior
   14
        restraint need not actually result in suppression of speech in order to be
   15
        constitutionally invalid. ‘The relevant question [in determining whether something
   16
        is a prior restraint] is whether the challenged regulation authorizes suppression of
   17
        speech in advance of its expression ... .’” Long Beach Area Peace Network 574 F.3d
   18
   19
        at 1023 (internal citation omitted).

   20         C.     BPMC §153.170.040 Is an Impermissible Content-based Restriction

   21         It is a cardinal rule that the government may not “restrict expression because

   22   of its message, its ideas, its subject matter, or its content.” Reed, 135 S.Ct. at 2226,
   23   quoting Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 95 (1972). “Content-based
   24   laws - those that target speech based on its communicative content - are
   25   presumptively unconstitutional and may be justified only if the government proves
   26   that they are narrowly tailored to serve compelling state interests.” Reed, 135 S.Ct.
   27   at 2226 (citations omitted).
   28

                                                   7
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 15 of 27 Page ID #:69



    1                1.     The BPMC is Content Based and Subject to Strict Scrutiny
    2          The Supreme Court has repeatedly held that “[g]overnment regulation of
    3   speech is content based if a law applies to particular speech because of the topic
    4   discussed or the idea or message expressed. Reed, 135 S.Ct. at 2227, citing Sorrell
    5   v. IMS Health, Inc., 564 U.S. 552, 572 (2011); Carey v. Brown, 447 U.S. 455, 462
    6   (1980); Mosley, 408 U.S. at 95. “[A] speech regulation targeted at specific subject
    7
        matter is content based even if it does not discriminate among viewpoints within that
    8
        subject matter.” Reed, 135 S.Ct. at 2230 (internal citation omitted).
    9
              In Reed, a unanimous Supreme Court held a municipal sign ordinance
   10
        unconstitutional as a content-based restriction on speech that could not survive strict
   11
        scrutiny because it imposed more rigorous limitations on temporary signs “directing
   12
        the public to a meeting of a nonprofit group” than on signs expressing other
   13
        messages. Id. at 2224. Like the BPMC, the ordinance at issue in Reed required a
   14
        permit for any outdoor sign unless it fell within an enumerated exemption, including,
   15
        among other categories, “Ideological Sign[s]” and “Political Sign[s].” Id. No time
   16
        limit applied to the display of “Ideological Sign[s],” but “Political Sign[s]” were
   17
        restricted to display 60 days prior to a primary and election and 15 days after a
   18
   19
        general election. Id. at 2225. “Temporary Directional Signs Relating to a Qualifying

   20   Event” were restricted to display to a very limited time period of no earlier than 12

   21   hours prior to the “qualifying event” and one hour after its conclusion. Id.

   22         The BPMC ordinance is similarly unconstitutional for two reasons. First, as
   23   in Reed, the Baldwin Park ordinance overlays a content-based requirement for
   24   temporary permit applications. Only “temporary signs” require a permit application
   25   and include a requirement to set out the intended content of the sign. Ex. 21. There
   26   is no compelling interest the government has in requiring an applicant for a
   27   Temporary Sign to submit the content of the sign for pre-approval.
   28         Second, the BPMC also includes an unconstitutional durational time limit on

                                                  8
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 16 of 27 Page ID #:70



    1   temporary signs by restricting their display to no more than 30 consecutive days and
    2   four non-consecutive months in a 12-month period. This is a stark restriction on this
    3   form of core expression. To illustrate, a sign that says “Impeach Trump” could be
    4   approved under the “Temporary Signs” exemption so long as it was not displayed for
    5   more than 30 consecutive days. After that, it must be taken down and could not be
    6   put up again until a month passed. That would foreclose timely speech on a core
    7   political issue engaging the nation.
    8
              The House of Representatives began impeachment hearings in November and
    9
        voted to impeach President Trump on December 18, 2019. There is no date yet for
   10
        a trial in the Senate. If the Articles of Impeachment are sent to the Senate after
   11
        Congress returns in January, anyone wanting to put up a sign calling upon people to
   12
        call their Senators and urge a vote one way or the other would not be able to do so
   13
        without first submitting an application, telling the CITY what they want to say,
   14
        paying a fee and waiting a minimum of 30 days for approval. By then, a Senate trial
   15
        may well be over. Or, depending upon how events have developed, the speaker may
   16
        want to put up an entirely different message. Would that require a new application?
   17
              If they put up a sign when the House of Representatives began public hearings
   18
   19
        in November, another sign would not be allowed under any circumstance until

   20   January because temporary signs by the same individual are only permitted in non-

   21   consecutive months. That means that no sign could be approved for display in

   22   December, urging members of the community to call their representatives and urge
   23   either a yes or no vote on impeachment in December.
   24         Moreover, if a person displayed a sign on impeachment in November and
   25   January, they could not apply for a sign on any other topic, including urging a vote
   26   in the California presidential primary because that is scheduled for March 3, so, to be
   27   timely, the sign would need to be displayed in February. But no permission could be
   28   granted for February since the impeachment sign was up in January.

                                                  9
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 17 of 27 Page ID #:71



    1         No justification exists to explain this differential treatment and silencing of
    2   core expression for eight months a year. The Ninth Circuit previously recognized that
    3   size restrictions for signs generally cannot be justified as a traffic safety measure as
    4   there are much more well-tailored means of achieving the government’s purpose –
    5   such as, prohibiting “the erection of signs that may obstruct the vision of drivers.”
    6   Baldwin, 540 F.2d at 1370.6 Similarly, a permit requirement for temporary cannot be
    7   justified when so many permanent signs are exempted from similar requirements.
    8
        See, e.g., City of Cincinnati v. Discovery Network, 507 U.S. 410, 417 (1993)(striking
    9
        an ordinance banning commercial newsracks but permitting non-commercial
   10
        newsracks because both types have the same effect on safety and aesthetics). For the
   11
        same reason, any attempt by the City to justify these challenged restrictions based on
   12
        a governmental interest in avoiding “visual clutter” or promoting aesthetics
   13
        necessarily fails since the City does not require a permit for broad cateogries of
   14
        “exempt” signs. Id., at 417.
   15
                     2.     The Baldwin Park Sign Ordinance Fails Strict Scrutiny
   16
              As in Reed, it makes no difference whether the regulated speech is defined by
   17
   18
        subject matter or “function or purpose;” both are content-based distinctions subject

   19   to strict scrutiny. Reed, 135 S. Ct. at 2227. “A law that is content based on its face

   20   is subject to strict scrutiny regardless of the government’s benign motive, content-

   21   neutral justification, or lack of ‘animus toward the ideas contained’ in the regulated
   22   speech.” Reed, 135 S.Ct. at 2228 (citation omitted). In sum, “‘[i]llicit legislative
   23   intent is not the sine qua non of a violation of the First Amendment,’” and a party
   24   challenging a content-based restriction on speech does not need to produce
   25
   26         6
               In fact, the City has general provisions for “PROHIBITED SIGNS”that
   27 restrict placement in significant ways. See e.g. §153.170.050(C),(J),(P). Ex. 19. It
   28 also has general standards that all signs must meet. §153.170.070 (“GENERAL
      SIGN STANDARDS”).
                                                  10
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 18 of 27 Page ID #:72



    1   “‘evidence of an improper censorial motive.’” Id. (internal citation omitted).
    2             “Innocent motives do not eliminate the danger of censorship presented by a
    3   facially content-based statute, as future government officials may one day wield such
    4   statutes to suppress disfavored speech.” Reed, 135 S. Ct. at 2229. This is because
    5   “‘[t]he vice of content-based legislation ... is not that it is always used for invidious,
    6   thought-control purposes, but that it lends itself to use for those purposes.’” Id.,
    7   (internal citation omitted) (edits supplied). “Accordingly, [the high Court has]
    8
        repeatedly ‘rejected the argument that discriminatory treatment is suspect under the
    9
        First Amendment only when the legislature intends to suppress certain ideas.’” 135
   10
        S. Ct. at 2229, quoting Discovery Network, Inc., 507 U.S. at 429 (internal citation
   11
        marks omitted) (edits supplied).
   12
                             3.     The BPMC Furthers No Compelling Interest
   13
   14         The CITY bears the burden “‘to prove that the restriction[s] further[] a
   15   compelling interest and [are] narrowly tailored to achieve that interest.’” Reed, 135
   16   S.Ct. at 2231, quoting Arizona Free Enterprise Club’s Freedom Club PAC v. Bennett,
   17   564 U.S. 721, 734 (2011). The CITY must “demonstrate that the Code’s
   18   differentiation between [temporary signs] and other types of signs ... furthers a
   19   compelling governmental interest and is narrowly tailored to that end.” Reed at 2231.
   20   This has long been the rule when the government defends a law restricting expressive
   21   rights. See e.g., Talley v. California, 362 U.S. 60, 66-67 (1960).
   22         The stated government interests in the City’s Code are no different than those
   23   rejected in Reed, and the restrictions on “Temporary Signs” here are not necessary
   24
        to advance these interests, even if they somehow were compelling. Reed rejected
   25
        governmental interests of “aesthetic appeal and traffic safety.” 135 S.Ct. at 2231.7
   26
   27        Traffic safety, aesthetics, preservation of property values and “neighborhood
              7


   28 character” are not compelling government interests which will survive strict scrutiny.
      See U.S. v. Playboy Entertainment Group,Inc., 529 U.S. 803, 815,(2000); City of
                                                   11
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 19 of 27 Page ID #:73



    1   As in Reed, Baldwin Park’s sign code exemptions fail to further these interests
    2   because they are “hopelessly underinclusive.” Id. at 2231. The categories of exempt
    3   signs that require no permission from the City allow more and larger displays on
    4   commercial property than Plaintiff may have on under the temporary sign provisions.
    5   There is no justification for this difference.
    6         Fundamentally, “ a ‘law cannot be regarded as protecting an interest of the
    7   highest order, and thus as justifying a restriction on truthful speech, when it leaves
    8
        appreciable damage to that supposedly vital interest unprohibited.’” Reed, at 2232
    9
        (internal citation omitted). For this reason, BPMC §153.170.040 fails strict scrutiny.
   10
                     4.     The Ordinance is Not Narrowly Tailored
   11
              A narrowly tailored restriction on speech may not “‘burden substantially more
   12
        speech than is necessary’ to achieve a substantial government interest. ... It must
   13
        ‘target [] and eliminate [] no more than the exact source of the 'evil' it seeks to
   14
        remedy.’ ... Moreover, although the chosen restriction ‘need not be the least
   15
        restrictive or least intrusive means’ available to achieve the government's legitimate
   16
        interests, Ward v. Rock Against Racism, 491 U.S. 791, 798 (1989), the existence of
   17
        obvious, less burdensome alternatives is ‘a relevant consideration in determining
   18
   19
        whether the ‘fit’ between ends and means is reasonable.’” Discovery Network, Inc.,

   20   507 U.S. at 417 n.13; see also Santa Monica Food Not Bombs v. City of Santa

   21   Monica, 450 F.3d 1022, 1041 (9th Cir. 2006).

   22         The CITY's permitting requirement for temporary signs fails the narrow
   23   tailoring test for several reasons. First, it advances purported interests that have
   24   repeatedly been held insufficient to support similar restrictions on protected speech.
   25   See, e.g., Reed, 135 S.Ct. 2231. Second, it only marginally, if at all, promotes the
   26   City's asserted interests, suggesting that the government's interests would not “be
   27
   28   Ladue, 512 U.S. at 48; Whitton v. City of Gladstone, 54 F.3d 1400, 1408 (8th Cir.
        1995).
                                                   12
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 20 of 27 Page ID #:74



    1   achieved less effectively absent the regulation.” See Ward, 491 U.S. at 799 (internal
    2   quotation marks and citations omitted). Finally, the permitting rule applies, on its
    3   face, to an extraordinarily broad range of expression, the vast majority of which is not
    4   responsible for the “evil” the City seeks to remedy. See Frisby v. Schultz, 487 U.S.
    5   474, 485 (1988).
    6                       a. The exemptions underscore the lack of narrow tailoring
    7
              Even if the CITY could advance a significant governmental interest for these
    8
        restrictions on “temporary” signs, the CITY still cannot carry its burden to
    9
        demonstrate that the ordinance is narrowly tailored to serve any such interest. There
   10
        is no reason why Plaintiffs and others should be barred from putting up signs every
   11
        month on their properties when nearby there are a myriad of both exempt and non-
   12
        conforming signs and banners displayed advertising everything from beer to bingo
   13
        on similar commercial property and churches in the same neighborhood as Plaintiff
   14
        Ehlers’ property. These signs evince the hopeless underinclusiveness of the
   15
        ordinance. See Verrilli v. Concord, 548 F.2d 262, 265-267 (9th Cir. 1977) (striking
   16
        sign ordinance restricting the size and duration of “political” signs).
   17
              [A]lthough the purpose may be a legitimate one, the city [can not] show
   18
              that this interest ‘justifies placing time limits on the posting of ...
   19         temporary signs ... . In addition, it has not been shown that this
   20         particular time period of [thirty] days, even if evenhandedly applied to
              all temporary signs, reasonably and adequately provides for the exercise
   21         of First Amendment rights.’ [Citation.] The city may not impose
   22         durational limits or other restrictions on [some signs] in order to
              advance aesthetic goals until it shows that it is ‘seriously and
   23         comprehensively addressing aesthetic concerns with respect to its
   24         environment.’
   25
        Dimas v. City of Warren, 939 F.Supp. 554, 551 (E.D. MI 1996) (edits supplied),
   26
        quoting Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 531 (1981) (Brennan,
   27
        J., concurring). See also Curry v. Prince George’s County, 33 F.Supp.2d 447, 455
   28
        (D.Md. 1999) (striking durational limit on campaign signs and other “public interest”
                                                  13
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 21 of 27 Page ID #:75



    1   signs as violative of the First Amendment).
    2                       b.  The absence of standards and guidelines means the
    3                           Code is not narrowly tailored
              “[A] law subjecting the exercise of First Amendment freedoms to the prior
    4
        restraint of a license, without narrow, objective, and definite standards to guide the
    5
    6
        licensing authority, is unconstitutional.” Shuttlesworth [v. Alabama], 394 U.S. at

    7   150-51. ... That is, absent definite and objective guiding standards, permit

    8   requirements present a “threat of content-based, discriminatory enforcement.” G.K.

    9   Ltd. Travel v. City of Lake Oswego, 436 F.3d 1064, 1082 (9th Cir. 2006). While
   10   permitting guidelines need not eliminate all official discretion, ... they must be
   11   sufficiently specific and objective so as to effectively place some "limits on the
   12   authority of City officials to deny a permit,” Desert Outdoor Advert., Inc. v. City of
   13   Moreno Valley, 103 F.3d 814, 819 (9th Cir. 1996).” Epona, Ltd. Liab. Co. v. Cty. of
   14   Ventura, 876 F.3d 1214, 1222 (9th Cir. 2017) (edits supplied).
   15          The process for obtaining a permit for temporary speech under the BPMC is
   16   lengthy and applicable to all non-exempt signs. Once the initial written application
   17   is submitted and the fee is paid, the City has 30 days to respond, with a potential
   18   additional 15 days to complete review. Ex. 19, . The BPMC contains no standards or
   19
        guidelines for deciding whether to grant or deny a permit. Yet, “[i]t is precisely when
   20
        political and social pressures are most likely to affect decisionmaking that objective
   21
        standards to govern discretion are most essential.” Long Beach Area Peace Network,
   22
        574 F.3d at 1043.
   23
              Nor is there a requirement for CITY officials to state the reasons for denying
   24
        a permit. Such a provision “provides an important check on official discretion by
   25
        'facilitat[ing] effective review of the official's determination' and 'ensur[ing] that the
   26
        determination . . . is properly limited in scope.'" Epona, 876 F.3d at 1224, citing
   27
        Seattle Affiliate of Oct. 22nd Coal. to Stop Police Brutality, Repression and
   28


                                                   14
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 22 of 27 Page ID #:76



    1   Criminalization of a Generation v. City of Seattle, 550 F.3d 788, 801 (9th Cir. 2008).
    2   The complete lack of standards and guidelines is fatal, especially where “Temporary
    3
        Signs” necessarily include a broad range of political expression.
    4
                     5.    The Permit Requirement Impermissibly Restricts
    5                      “Spontaneous Speech” on Matters of Public Concern
    6
               “Both the procedural hurdle of filling out and submitting a written application,

    7   and the temporal hurdle of waiting for the permit to be granted may discourage

    8   potential speakers.” Grossman, 33 F.3d at 1206. Registration requirements also

    9   dissuade potential speakers by eliminating the possibility of anonymous speech. See
   10   Watchtower Bible, 536 U.S. at 166; Berger v. City of Seattle, 569 F.3d 1029, 1037-38
   11   (9th Cir. 2009).
   12         In this instance, the lengthy time for permit review is a bar to display of
   13   temporary signs that involve spontaneous speech. The Supreme Court and the Ninth
   14   Circuit have repeatedly emphasized that “[i]t is offensive - not only to the values
   15   protected by the First Amendment, but to the very notion of a free society - that in the
   16   context of everyday public discourse a citizen must first inform the government of her
   17   desire to speak to her neighbors and then obtain a permit to do so.” Santa Monica
   18   Food Not Bombs, 450 F.3d at 1025.         A delay in approval of a month or longer
   19
        diminishes Plaintiffs’ First Amendment rights. There is no equivalent form of speech
   20
        that serves as an ample alternative to readable signs at a location associated with the
   21
        signs. See City of Ladue, 512 U.S. at 56-57.
   22
              Advance notice or permitting requirements, by their very nature, foreclose
   23
        spontaneous expression and inhibit speech. Consequently, in any particular forum,
   24
        true spontaneous expression and the application of an advance notice requirement are
   25
        mutually exclusive. [Plaintiffs] may be able to engage in expressive conduct after the
   26
        notice period has expired, but the change in timing will alter the potential impact of
   27
        their speech. For speech that is truly time sensitive, the precise spontaneous moment
   28


                                                  15
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 23 of 27 Page ID #:77



    1   will be lost.” Long Beach Area Peace Network, 574 F.3d at 1037, quoting Santa
    2   Monica Food Not Bombs, 450 F.3d at 1046.
    3
              Restrictions on spontaneous expression severly burden political speech.
    4
        “[T]iming is of the essence in politics ... and when an event occurs, it is often
    5
        necessary to have one's voice heard promptly, if it is to be considered at all.” Arizona
    6
        Right to Life Political Action Comm. v. Bayless, 320 F.3d 1002, 1008 (9th Cir. 2003),
    7
        quoting Shuttlesworth v. City of Birmingham, 394 U.S. 147, 163 (1969).
    8
              Long Beach Area Peace Network considered an advance notice requirement of
    9
        24-hours. 574 F.3d at 1037. The much shorter advance permitting requirements in
   10
        Shuttlesworth, Santa Monica Food Not Bombs and Long Beach Area Peace Network
   11
        all involved public assemblies, far more intrusive speech than a sign on a building.
   12
        Yet, in those cases, even that short period of time was constitutionally suspect.
   13
        Consequently, “[t]o suggest that the [BPMC one-month] waiting period is minimal
   14
   15
        ignores the reality of breakneck political campaigning and the importance of getting

   16   the message out in a timely, or, in some cases, even instantaneous fashion.” Id.,

   17   quoting Bayless, 320 F.3d at 1008 (internal citations in Bayless omitted).
   18         6.     There are no ample alternatives for communication
   19         There is no ample alternative to readable signs posted at a location associated
   20   with the speakers’ business posted in a timely fashion. See City of Ladue, 512 U.S.
   21   at 56-57. In Edwards v. City of Coeur D’Alene, 262 F.3d 856, 866 (9th Cir. 2001),
   22   the Circuit held that, “[i]f an ordinance effectively prevents a speaker from reaching
   23   his intended audience, it fails to leave open ample alternative means of
   24   communication.” (Internal quotations omitted).
   25   IV.   THE PERMIT FEE IS AN UNCONSTITUTIONAL “TAX” ON FIRST
   26         AMENDMENT ACTIVITY
   27
               Defendant CITY requires all those requesting temporary sign permits pay
   28
        $21with the application. “A tax that burdens rights protected by the First Amendment

                                                  16
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 24 of 27 Page ID #:78



    1   cannot stand unless the burden is necessary to achieve an overriding governmental
    2   interest.” Minneapolis Star & Tribune Co. v. Minnesota Commissioner of Revenue,
    3
        460 U.S. 575, 582 (1983). The government may not impose a fee not reasonably
    4
        related to the regulatory costs incurred in regulating expressive activity. Murdock v.
    5
        Pennsylvania, 319 US 105 (1943).
    6
               In Murdock, the Court struck down a licensing fee for distributing literature
    7
        because it was not “imposed as a regulatory measure to defray the expenses of
    8
        policing the activities in question” but, rather, was “a flat license tax levied and
    9
        collected as a condition to the pursuit of activities whose enjoyment is guaranteed by
   10
        the First Amendment.” Id. at 113-14. In Baldwin v. Redwood City, 540 F2d 1360 (9th
   11
        Cir. 1976), the Court invalidated a $1 non-refundable inspection fee for temporary
   12
        political campaign signs, finding it was not reimbursement for the cost of inspection
   13
        but an unconstitutional tax upon the exercise of First Amendment rights. Id. at 1371.
   14
   15
               Here, too, the flat fee to file for a Temporary Sign permit is unrelated to the

   16   cost of processing the application. As in Minneapolis Star, Baldwin Park’s tax on

   17   such applications cannot stand as it “burdens rights protected by the First
   18   Amendment” and is not “necessary to achieve an overriding governmental interest.”
   19   460 U.S. at 582.
   20   V.     PLAINTIFFS WILL SUFFER IRREPARABLE INJURY ABSENT A
               PRELIMINARY INJUNCTION AND THE BALANCE OF HARDSHIPS
   21
               TIPS SHARPLY IN THEIR FAVOR
   22
   23          A.     The Standard for Issuing A Preliminary Injunction

   24          Plaintiffs “seeking a preliminary injunction must establish that [they are] likely
   25   to succeed on the merits, that [they are] likely to suffer irreparable harm in the
   26   absence of preliminary relief, that the balance of equities tips in [their] favor, and that
   27
        an injunction is in the public interesest.” Winter v. Natural Resources Defense
   28
        Council, Inc., 555 U.S. 7, 20 (2008). All four prongs of the Winter test must be met

                                                    17
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 25 of 27 Page ID #:79



    1   to obtain a preliminary injunction. Alliance for the Wild Rockies v. Cottrell, 632 F.3d
    2   1127, 1135 (9th Cir. 2011).
    3
              Court’s may apply the Winter test “using a sliding-scale approach.” Id. For
    4
        example, stronger evidence on the balance of the hardships may warrant issuing a
    5
        preliminary injunction even where there is a showing of “serious questions on the
    6
        merits . . . so long as the plaintiff also shows that there is a likelihood of irreparable
    7
        injury and that the injunction is in the public interest.” Id. At a minimum, a Plaintiff
    8
        must show, “that [if] serious questions going to the merits were raised [then] the
    9
        balance of hardships [must] tip[] sharply in the plaintiff's favor,” to justify issuance
   10
        of a preliminary injunction. Id. at 1134-35 (emphasis added). In this instance,
   11
        Plaintiffs make a strong showing on each element required by Winter.
   12
              B.     Plaintiffs Meet All Four Elements for Preliminary Relief
   13
   14
                     1.     Plaintiffs have shown a likelihood of success on the merits

   15         Plaintiffs have shown a very strong likelihood of success on the merits in this

   16   instance. As discussed above, the Baldwin Park Municipal Code violates the First

   17   Amendment on several independent grounds and cannot meet even an interim level
   18   of scrutiny. Baldwin Park’s ordinance necessarily fails strict scrutiny under the
   19   decisions in City of Ladue and Reed as there is no possible governmental interest that
   20   can justify this restriction on core speech.
   21                2.     Plaintiffs will suffer irreparable injury absent an injunction
   22         Plaintiffs will suffer irreparable injury resulting from the violation of their First
   23   Amendment rights. “The loss of First Amendment freedoms, for even minimal
   24   periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427
   25   U.S. 347, 373 (1976); American-Arab Anti-Discrimination League v. Reno, 70 F.3d
   26   1045, 1057 (9th Cir. 1995); see also Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir.
   27
        1984) (“When an alleged deprivation of a constitutional right is involved, most courts
   28
        hold that no further showing of irreparable injury is necessary.”)(citing 11 Wright &

                                                   18
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 26 of 27 Page ID #:80



    1   Miller, Federal Practice and Procedure, § 2948, at 440 (1973); Ass’n of Gen.
    2   Contractors v. City and County of San Francisco, 748 F.Supp. 1443, 1447 (N.D. Cal.
    3
        1990); aff’d, 950 F.2d 1401 (9th Cir. 1991). Even a “colorable First Amendment
    4
        claim" is ‘irreparable injury sufficient to merit the grant of relief,’” Warsoldier v.
    5
        Woodford, 418 F.3d 989, 1001 (9th Cir. 2005) (internal quotation marks omitted),
    6
                     3.     The balance of hardships tips sharply in Plaintiffs’ favor
    7
              The balance of hardships clearly tips in Plaintiffs’ favor. Unless the ordinance
    8
        is enjoined, Defendant will continue to issue citations for purported violations of the
    9
        law and send the unpaid fines to collection. Moreover, Defendant will continue to
   10
        prosecute individuals who do not submit to this unlawful permitting scheme if they
   11
        put up “temporary” signs with core political speech on matters of public concern to
   12
        the Baldwin Park community. On the other hand, entry of an injunction would not
   13
   14
        cause Defendant to suffer any serious harm, let alone any harm.

   15                4.     The public interest weighs in favor of an injunction

   16         In this instance, the public interest further tips the balance of the equities in

   17   Plaintiffs’ favor. The Ninth Circuit has “‘consistently recognized the significant
   18   public interest in upholding First Amendment principles.’” Doe v. Harris, 772 F.3d
   19   563, 583 (9th Cir. 2014), quoting, Sammartano v. First Judicial Dist. Court, 303
   20   F.3d 959, 974 (9th Cir. 2002). “The protection of First Amendment rights weigh[]
   21   heavily in the balancing of harms, for the protection of those rights is not merely a
   22   benefit to plaintiff[s] but to all citizens.” Int’l Soc’y for Krishna Consciousness v.
   23   Kearnes, 454 F.Supp. 116, 125 (E.D. Cal. 1978).
   24         C.     Plaintiffs Should Be Excused from the Requirement to Post Bond
   25         Federal Rule of Civil Procedure 65 provides that “no restraining order or
   26   preliminary injunction shall issue except upon the giving of security by the applicant,
   27
        in such sum as the court deems proper, for the payment of such costs and damages as
   28
        may be incurred or suffered by any party who is found to have been wrongfully

                                                  19
Case 2:19-cv-09864-CAS-E Document 11-1 Filed 12/30/19 Page 27 of 27 Page ID #:81



    1   enjoined or restrained.” The Court has the discretion to waive the requirement of a
    2   bond when the likelihood of harm to the defendant is small, if any. See Barahona-
    3
        Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999). There is no harm to the
    4
        Defendant in this case. At the same time, the strong public interest in ensuring First
    5
        Amendment rights and the overwhelming likelihood of prevailing on the merits
    6
        shown by Plaintiffs supports waiver of a bond requirement in this instance.
    7
        V.    CONCLUSION
    8
              For the foregoing reasons, this Court should issue a Preliminary Injunction,
    9
        enjoining Baldwin Park’s unconstitutional restriction on core political expression.
   10
   11
        Dated: December 30, 2019               Respectfully submitted,
   12
                                               LAW OFFICE OF CAROL A. SOBEL
   13
   14
                                                      /s/ Carol A. Sobel
                                               By: CAROL A. SOBEL
   15                                          Attorneys for Plaintiffs
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                 20
